265 S.W.3d 280 (2008)
James MAHURIN, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89373.
Missouri Court of Appeals, Eastern District, Division One.
March 18, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 21, 2008.
Application for Transfer Denied October 28, 2008.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna Bunch, Shaun Mackelprang, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Movant, James Mahurin, appeals from the judgment dismissing his Rule 24.035 motion as untimely. We have thoroughly reviewed the record and the briefs of the parties and find that no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).